DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over PERRARD (WO 1999052190 A1) in view of LEE (KR 101801110 B1).
As to claim 1, PERRARD teaches a track filler (Figure 1 shows an elongated body (10) capable of filling a track.), comprising: an elongated body (Figure 1, Item 10) (figure 1 shows two sidewalls formed by wings (12) on opposite sides of the body.); and a topwall joining the first top end and the second top end (Figure 1 teaches a topwall (11) that connects to the two opposite sidewalls.), wherein the body forms at least a partially hollow interior portion (Figure 1 shows the area between the sidewalls is hollow.); a plurality of periodic notches along the first bottom end of the first sidewall and the second bottom end of the second sidewall and extending toward the first top end and the second top end (Figure 1 teaches notches (openings, 16) in the sidewalls that extend towards the topwall (11).), respectively; and a plurality of periodic grooves extending partially through the topwall (Figures 1 and 2 teach grooves (15) that extend partially through the topwall (11).), wherein each of the grooves extend from a notch at the first top end to a corresponding notch at the second top end. (Figure 1 shows the grooves (15) extend from the location of a notch in one sidewall to the other sidewall.  Alternatively, Figure 4 can be relied upon to teach all of the limitations of claim 1 as well.)
PERRARD does not explicitly disclose a plurality of support members attached to the topwall and at least one of the first sidewall or the second sidewall along the interior portion of the body.
However, LEE teaches a plurality of support members attached to the topwall and at least one of the first sidewall or the second sidewall along the interior portion of (Figure 8 teaches a support member (61) that is attached to the topwall (13) and the inner portions of the sidewalls (11, 12) of a cable housing system. Figure 11 teaches the use of a plurality of these support members (61) with the wire-way.)
One of ordinary skill would have been motivated to combine the multiple fire retardant support members of LEE with the wire-way of PERRARD by placing the support material on the vertical sidewall pieces of PARRARD in order to prevent fire from proceeding through the cables in the instance of a fire in the cable tray. (LEE ¶0015)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multiple fire retardant support members of LEE with the wire-way of PERRARD because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, PERRARD in view of LEE teaches the track filler of claim 1, wherein each of the grooves form a line of thinned portions of the topwall. (PERRARD, Figure 2 shows the grooves (15) are thinned portions of the topwall (11).)

As to claim 3, PERRARD in view of LEE teaches the track filler of claim 1, wherein the elongated body is configured to be shortened to one of a plurality of predetermined lengths by breaking the elongated body along one of the grooves. (PERRARD, Figures 2-3 teach that the elongated body (10) is configured to be shortened by breaking a piece off along one of the grooves (15).  Page 3, Lines 86-91 teaches that bending at a zone of least resistance (14) with force is sufficient to break a portion of the body.)

As to claim 4, PERRARD in view of LEE teaches the track filler of claim 3, wherein the elongated body comprises a first elongated body portion and a second elongated body portion, wherein the first elongated body portion is the shortened elongated body insertable in a track. (PERRARD, Figure 3 shows the elongated body (10) can be broken into multiple pieces, with the piece on the far right being shorter due to being broken off.  Both pieces are “insertable into a track”.)

As to claim 6, PERRARD in view of LEE teaches the track filler of claim 3, wherein the breaking of the elongated body along the groove is performed by bending, without using any tools, the elongated body in a direction opposite the first and second sidewalls. (PERRARD, Page 3, Lines 86-91 teaches that bending at a zone of least resistance (14) with force is sufficient to break a portion of the body OR the user may use tools.  The description here uses the word “either” and then “or” before the teaching of using tools, so this is interpreted as an alternative method that can be equally effective.)

As to claim 7, PERRARD in view of LEE teaches the track filler of claim 3, wherein the predetermined length is in increments. (PERRARD, Figure 1 shows a dimension ‘P’ that appears to correspond to an increment of the body (10).)
PERRARD does not explicitly disclose that the increment is about 0.5 inches.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the increments of PERRARD with the dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected PERRARD’s increment dimension, and applicant’s invention, to perform equally well with either the dimension taught by PERRARD or the claimed shape because both dimensions would perform the same function of providing small dimensions of each breaking section in order to shorten the product to fit the required location. 
Therefore, it would have been prima facie obvious to modify PERRARD to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of PERRARD. 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.


As to claim 8, PERRARD in view of LEE teaches the track filler of claim 1, wherein the periodic notches in the first sidewall, the periodic notches in the second sidewall, and the periodic grooves are aligned with one another such that the notches and the grooves form a breaking plane. (PERRARD, Figure 2 teaches the notches (16) and the grooves (15) are aligned with one another to form a zone of least resistance (14), which is interpreted as an analogous breaking plane.)

As to claim 9, PERRARD in view of LEE teaches the track filler of claim 1, wherein the periodic notches of the first and second sidewalls extend downward less than 100% of the height of the sidewalls. (PERRARD, Figures 1 and 4 show two embodiments where the notches do not extend all the way to the topwall (11).)
PERRARD does not explicitly disclose from the first and second bottom ends and extend to about 75% of a distance between the first and second bottom ends and the first and second top ends.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the notches of PERRARD with the dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected PERRARD’s notch dimension, and applicant’s invention, to perform equally well with either the dimension taught by PERRARD or the claimed shape 
Therefore, it would have been prima facie obvious to modify PERRARD to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of PERRARD. 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 10, PERRARD in view of LEE teaches the track filler of claim 1, wherein the elongated body forms a substantially U-shape by the first sidewall, the second sidewall, and the topwall. (PERRARD, Figure 1 shows the elongated body (10) forms a U-shape with the sidewalls (12) and topwall (11).)

As to claim 11, PERRARD in view of LEE teaches the track filler of claim 1, each of the support members having a third top end coupled to the topwall and a third bottom end attached to and aligned with the first and second bottom ends (LEE, Figure 8 teaches the support member (61) is attached to the bottom (13 or 101) and the sidewalls (11, 12).), wherein pairs of the support members are disposed between corresponding pairs of the grooves (LEE, Figure 9 teaches the support members (61, 61’) are spaced from one another. PERRARD, Figures 1 and 4 teach openings in between sections of the sidewalls (12).  When incorporating the support members of LEE, they must be placed in between the notches and grooves or the application technique (of injecting the material) would not function as intended.), wherein a channel is defined between each of the pairs of the support members to allow one or more cables to pass through the track filler. (LEE, figure 9 teaches a channel (spacing between 61 and 61’) is formed to allow cables to pass through.  The application of these support members into PERRARD results in a channel formed along the longitudinal axis of the cableway as well as one perpendicular through the side slots.)

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Examiner’s best art does not teach or obviate the limitations of claims 5 or 12.
As to claim 5, while the prior art has examples of connectors for sections of U-shaped cableway sections (See BERNARD (US 20020096606 A1), AUTERI (US 6143984), FERRIS (US 7093997 B2), and BELLAGER (FR 2832260 A1))
As to claim 12, while the prior art has examples of track fillers for airplanes (See KOHN (US 9248911 B2), GROSS (US 20190308526 A1), WOTTKE (US 20150145298 A1), and SCHOMACKER (US 20140349042 A1)), none of the prior art track fillers contained the combination of structural features as recited in claim 1.

Response to Arguments
Applicant’s arguments, see remarks, filed 13 December 2021, with respect to the 103 rejection of claim 1 using SCHOMACKER have been fully considered and are persuasive.  The rejection of claim 1 using SCHOMACKER has been withdrawn. 
Applicant’s arguments about the support member in relation to the rejection using SCHOMACKER were convincing since the proposed combination of SCHOMAKER and GROSS does not teach that the support members are attached to at least one of the first and second sidewalls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SAYRES (US 9071041 B2) teaches support members (Figure 1-3) that are attached to the topwall and contact the sidewalls of the cableway system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 January 2022